DETAILED ACTION
This Office Action is in response to Application filed on 22 November 2019.
Claims 1-15 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a clock recovery module for recovering”, “an accumulation and compensation module is configured to”, “an offset selection module is configured to”, “a front clock generation module is configured to”, “a clock module is configured to” in claim 8; “a virtualization and normalization module is provided that is configured to” in claims 9 and 10; “a post-processing unit is provided that is configured to” in claim 11; “a bit period calculation module is provided that is configured to” in claim 12; “a transition density calculation module is provided that is configured to” in claim 13; and “the clock recovery module is configured to” in claim 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 8-14 are directed to “a clock recovery module” comprising various modules.  The claimed module has been read in view of applicant’s specification (See Page 3, lines 11-17, Page 4, lines 27-28, Page 7, lines 16-18, and Page 18, lines 16-
The Examiner suggests amending the claims to be a system claim including a processor that executes the computer program modules and memory that stores the modules, which find support in the specification at page 7, lines 16-18, page 19, lines 5-12, and page 20, lines 22-31.

Claim 15 is directed to “a computer program” and is thus a software per se.   The claim also includes various modules that can be interpreted as being software (See Specification, Page 3, lines 11-17, Page 4, lines 27-28, Page 7, lines 16-18, and Page 18, lines 16-22). Software is not one of the four categories of invention and therefore these claims are not statutory.  Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture.  Software is not a combination of substances and therefore not a composition of matter.
The Examiner suggest amending the claim to be directed to “A computer program product comprising a non-transitory computer-readable storage medium storing executable instructions when executed by a processor, cause”.  This finds support in the specification in page 19, line 5 to page 20, line 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reuveni, U.S. Patent 7,016,447, hereinafter referred to as “Reuveni”.  

Referring to claim 1, Reuveni discloses a method of clock recovery from a received signal using a clock recovery circuit (See Fig. 1, Col. 1, lines 46-52, Col. 3, lines 3-4, and Col. 3, lines 13-33). - a method for recovering a clock signal from a data signal by using a clock recovery module, with the following steps:
Reuveni discloses an edge detection circuit accumulating detected edges (See Co. 6, lines 16-24). - accumulating edge timings of the data signal,
Reuveni discloses determining a bit width (See Col. 1, line 49 to Col. 2, line 10). -  transforming the edge timings accumulated into one reference bit period, 

Reuveni discloses a reference clock with a plurality of phases (See Col. 1, lines 41-28). - determining a reference clock signal based on the time offset, 
Reuveni discloses determining the number of bits in symbol (See Col. 1, line 49 to Col. 2, line 10). - determining the number of bits within a system clock of the clock recovery module, and
Reuveni discloses generating a clock signal in response to the plurality of samples and phases (See Col. 1, lines 41-48). - recovering the clock signal based on the reference clock signal and the number of bits.

Referring to claim 2, Reuveni discloses generating a clock signal in response to the plurality of samples and phases and the use of phase locked loop (See Col. 1, lines 41-52). - The method according to claim 1, wherein the clock signal is recovered by an interpolation on the reference clock signal and the number of bits.

Referring to claim 3, Reuveni discloses two clock edges (See Col. 15, lines 29-52). - The method according to claim 1, wherein another clock signal is estimated based on the edge timings.

Referring to claim 4, Reuveni discloses estimating the width of the symbol (Col. 12, lines 54-67). - The method according to claim 1, wherein a bit period is estimated.

Referring to claim 8, Reuveni discloses an apparatus for clock recovery from a received signal using a clock recovery circuit (See Fig. 1, Col. 1, lines 41-52, Col. 3, lines 3-4, and Col. 3, lines 13-33). Reuveni discloses the use of programmable circuits or a program to be perform on a computer (See Col. 25, lines 52-65). -  A clock recovery module for recovering a clock signal from a data signal, comprising an accumulation and compensation calculation module, an offset selection module, a front clock generation module and a clock module, wherein
Reuveni discloses an edge detection circuit accumulating detected edges (See Co. 6, lines 16-24). - the accumulation and compensation calculation module is configured to accumulate edge timings of the data signal,
Reuveni discloses determining a bit width (See Col. 1, line 49 to Col. 2, line 10). - the accumulation and compensation calculation module is configured to transform the edge timings accumulated into one reference bit period,
Reuveni discloses the period has an offset parameter (See Col. 6, lines 31-41). - the offset selection module is configured to determine a time offset for the reference bit period,
Reuveni discloses a reference clock with a plurality of phases (See Col. 1, lines 41-28). - the front clock generation module is configured to determine a reference clock signal based on the time offset,
Reuveni discloses determining the number of bits in symbol (See Col. 1, line 49 to Col. 2, line 10). - the front clock generation module is configured to determine the number of bits within a system clock of the clock recovery module, and


Referring to claim 11, Reuveni discloses estimating the width of the symbol (Col. 12, lines 54-67).  Reuveni discloses two clock edges (See Col. 15, lines 29-52). - The clock recovery module according to claim 8, wherein a postprocessing unit is provided that is configured to estimate at least one of a bit period and another clock signal is estimated based on the edge timings.

Referring to claim 12, Reuveni discloses a feedback to use a reference frequency, thus bit period (See Col, 21, table 2). - The clock recovery module according to claim 8, wherein a bit period calculation module is provided that is configured to feed back an estimated bit period to at least one of the accumulation and compensation calculation module, the offset selection module and the front clock generation module.

Referring to claim 14, Reuveni discloses a method and an apparatus for clock recovery from a received signal using a clock recovery circuit (See Fig. 1, Col. 1, lines 41-52, Col. 3, lines 3-4, and Col. 3, lines 13-33). Reuveni discloses the use of programmable circuits or a program to be perform on a computer (See Col. 25, lines 52-65). The clock recovery module according to claim 8, wherein the clock recovery module is configured to perform the method for recovering a clock signal from a data signal according to claim 1.

Referring to claim 15, Reuveni discloses a computer product comprising a storage medium storing a program to perform on a computer (See Col. 25, lines 57-65).  Reuveni discloses a method of clock recovery from a received signal using a clock recovery circuit (See Fig. 1, Col. 1, lines 46-52, Col. 3, lines 3-4, and Col. 3, lines 13-33). - A computer program for recovering a clock signal from a data signal by using a clock recovery module comprising an accumulation and compensation calculation module, an offset selection module, a front clock generation module and a clock module, wherein the computer program comprises a program code being adapted to cause the clock recovery module to perform the following steps when the computer program is run on the clock recovery module:
Reuveni discloses an edge detection circuit accumulating detected edges (See Co. 6, lines 16-24). - accumulating edge timings of the data signal,
Reuveni discloses determining a bit width (See Col. 1, line 49 to Col. 2, line 10). - transforming the edge timings accumulated into one reference bit period, 
Reuveni discloses the period has an offset parameter (See Col. 6, lines 31-41). - determining a time offset for the reference bit period,
Reuveni discloses a reference clock with a plurality of phases (See Col. 1, lines 41-28). - determining a reference clock signal based on the time offset, 
Reuveni discloses determining the number of bits in symbol (See Col. 1, line 49 to Col. 2, line 10). - determining the number of bits within a system clock of the clock recovery module, and
.

Allowable Subject Matter
Claims 5-7, 9, 10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable, over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if any above 35 USC 101 rejections were overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 6,963,992 to Cheng et al.
- Generate clock from recovery in PLL
U.S. Patent App. Pub. 2007/0064848 to Desai
- Clock recovery with delay interpolators
U.S. Patent App Pub. 2007/0253475 to Palmer
- Clock recovery with correlation of edge samples
U.S. Patent App. Pub. 2020/0169261 to Ryu et al.
- Electronic device with clock recovery

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.